Citation Nr: 18100255
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 11-17 415
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) is denied.
FINDING OF FACT
The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; his service-connected disability does not render him unable to obtain or maintain a substantially gainful occupation.
CONCLUSION OF LAW
The criteria for establishing entitlement to TDIU benefits have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty with the United States Navy from August 1987 to October 1987.  
This matter comes before the Board of Veterans Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In May 2012, the Veteran testified before the Board at a Travel Board hearing.  In February 2018, the Board informed the Veteran that the Veterans Law Judge he testified before was no longer employed at the Board and offered him the opportunity to testify at another hearing.  The Veteran did not request another hearing within the allotted 30 days.  As such, the Board may proceed with appellate review.
This matter was previously before the Board in April 2016, at which time it was remanded for additional development. 
Entitlement to a total disability rating based upon individual unemployability. 
Duties to Notify and Assist
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Legal Criteria
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16. 
A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis in accordance with 38 C.F.R. § 3.321, when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities. 38 C.F.R. § 4.16 (b). 
A finding of total disability is appropriate, when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15.
Substantially gainful employment is that employment, which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).
Analysis 
After reviewing the evidence of record, the Board finds that TDIU benefits are not warranted.
The Veterans only service-connected disability is post-traumatic stress disorder (PTSD) with depression by way of aggravation, rated as 50 percent disabling.  Accordingly, the schedular criteria for TDIU are not met.  Furthermore, it does not appear that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected psychiatric disorder.  
During a November 2009 private intake assessment, the Veteran reported that he had 30 jobs since his separation from service due to his problems with authority.  However, the Veteran acknowledged that he was able to maintain employment when he worked in a supervisory role.  
His December 2009 TDIU application indicated that the Veteran had multiple managerial jobs from 2002 to 2004, primarily for security companies.  
During a February 2010 VA examination for his heart disorder, the Veteran reported that he worked as a security officer for 20 years.
The Veteran was provided a VA psychological examination in February 2010.  He reported that he worked as a photographer from 2006 to 2007, but stopped working due to his nonservice-connected heart disorder.  The Veteran reported problems with authority figures, memory, and concentration, which impacted his ability to maintain consistent employment.  The VA examiner found that the Veterans responses during the examination were suggestive of gross exaggeration of emotional/affective distress and psychological symptoms.  
A March 2010 private psychological assessment noted that the Veteran did not return to his job as a photographer/manager because of his nonservice-connected heart disorder.  The Veteran admitted that his nonservice-connected heart disorder was the main reason he applied for Social Security Administration (SSA) benefits.  The Veteran endorsed symptoms of suicidal ideation and problems with memory and concentration.  The psychologist related his memory problems to brain damage from his in-service near drowning experience and/or anoxia from his heart disorder.  The diagnoses were PTSD, major depressive disorder, and schizotypal personality disorder, with PTSD being the most prominent psychiatric disorder.  However, his schizotypal personality disorder was found to be more pervasive than his PTSD and major depressive disorder.  His PTSD symptoms included flashbacks, avoidance, irritability, anger outbursts, difficulty concentrating, and hypervigilance.  
April 2012 private treatment records indicated that his psychiatric symptoms included disoriented perception, trust issues, social anxiety, rushed speech, racing thoughts, avoidance, depression, and anxious mood.  The Veteran completed high school and completed hours towards a nursing degree prior to service.  His occupational history included work as a freelance photographer.  The diagnoses included social anxiety disorder, PTSD, and schizoid difficult personality disorder.    
Testimony received during his May 2012 Board hearing indicated that the Veteran was unable to work because he did not recover from his heart attack.  He testified that he worked in the security field for many years because he wanted to be away from people.  He worked the nightshift and was usually in a managerial position.  The Veteran testified that he tried to return to work after his heart attack, but ended up having another heart attack.  
A March 2015 TDIU application showed that the Veteran was employed as a security officer from 2001 to 2003, a security supervisor from 2004 to 2006, a bouncer from 2006 to 2007, and a photographer from 2006 to 2007.  He reported that his service-connected PTSD, as well as his nonservice connection pulmonary disorder and cardiovascular disorder prevented him from working.  He explained that he struggled to work with coworkers and clients when he was employed as a photographer.  He stated that he missed work because of his heart attack and that he had another heart attack while working.  
The Veteran underwent another VA examination in June 2015.  The diagnoses included unspecified personality disorder, depression, and PTSD.  The VA examiner concluded that the magnitude of his nonservice-connected personality disorder most likely accounted for the majority of his interpersonal, occupational, and relationship interpersonal functioning difficulties over the years.  His personality disorder was also most likely the cause of his longterm difficulties with severe depression, with further aggravation in response to his nonservice-connected heart disorder.  It was noted that the Veteran was fired from 30-50 jobs, had no friends, was unable to get along with others, was estranged from all family members, was unable to maintain relationships, endorsed self-mutilation for the last 20 years, and often did not shower for weeks at a time.  The VA examiner concluded that the Veteran presented with severe occupational, personal, interpersonal, and behavioral difficulties in excess of what was attributable to PTSD alone.  Instead, his difficulties were best attributable to his personality disorder.  Although he endorsed daily re-experiencing symptoms, difficulty with authority, hyperarousal symptoms, and a fear of water, his PTSD symptoms were in the moderate range and were unlikely to explain the severity of his interpersonal, occupational, and behavioral difficulties.  The examiner noted that the first medical record showing depression dated in 2009 noted symptoms for two years since his heart attacks.  However, the Veteran did endorse depression and feeling like a failure on a continual basis since his separation from service.  His depression worsened over the years as a result of numerous failures and medical concerns.  The examiner noted that while some of his failures may be attributable to PTSD, the magnitude and chronicity of his adult lifelong difficulties speaks to the enormous impact that his personality disorder had on his symptomatology and functioning.  Therefore, his progression/aggravation of depression over the years was best attributable to his personality disorder, rather than his mild PTSD symptomatology.  Additionally, the VA examiner concluded that his PTSD symptoms caused mild to moderate difficulty in occupational functioning without the presence of his severe depression and personality disorder.  His severe depression and severe difficulties with personality disorder characteristics would more likely lead to severe difficulties with occupational, interpersonal, and effective personal functioning.    
In a May 2016 rating decision, the RO granted service connection for depression by way of aggravation.  The RO determined that the severity of the Veterans depression before and after aggravation was 30 percent.  
In view of the above, the Board concludes that the Veteran is not entitled to TDIU.  The evidence of record shows that the Veteran stopped working in 2007 as a result of his nonservice-connected heart disorder.  Prior to that, he was able to work as a manager for multiple security companies and as a photographer.  Additionally, the June 2015 VA examiner found that the Veterans service-connected PTSD caused mild to moderate occupational impairment.  His depression was described as severe; however, the severity of his depression was best attributed to his nonservice-connected personality disorder.  The June 2015 VA examiner found that most of the Veterans occupational, personal, interpersonal, and behavioral difficulties were attributable to his nonservice-connected personality disorder.  
The Board notes that the SSA found the Veteran to be disabled based on a primary disability of ischemic artery disease and a secondary disability of a psychiatric disorder.  Notably, the SSA found that his psychiatric disorder included his service-connected PTSD and major depressive disorder.  However, while the SSA found the Veteran to be disabled, in part due to his PTSD and depression, SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating that the SSAs favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  
Accordingly, entitlement to TDIU is not warranted at any time during the pendency of this claim, and referral of the TDIU claim for extraschedular consideration is not in order.  The Board has considered the doctrine of reasonable doubt in reaching this determination regarding a TDIU; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel 

